 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    AKIVA AVIKAIDA ISRAEL,                            No. 2:21-cv-00262-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    RABBI SHMARY, et al.,
15                       Defendants.
16

17          Plaintiff Akiva Avikaida Israel (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 12, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 18.) Plaintiff has not filed

23   timely objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The Findings and Recommendations filed May 12, 2021 (ECF No. 18), are

 3            ADOPTED IN FULL; and

 4         2. Plaintiff’s Motion for a Preliminary Injunction (ECF No. 13) is DENIED.

 5         IT IS SO ORDERED.

 6   DATE: July 7, 2021

 7

 8

 9                                           Troy L. Nunley
                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
